UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012. or o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No.0-24172 Southeastern Bank Financial Corporation (Exact name of registrant as specified in its charter) Georgia 58-2005097 (State of Incorporation) (I.R.S. Employer Identification No.) 3530 Wheeler Road, Augusta, Georgia 30909 (Address of principal executive offices) (706) 738-6990 (Issuer’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the issuer is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroNon-accelerated filer o (do not check if a smaller reporting company) Accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 6,675,000 shares of common stock, $3.00 par value per share, outstanding as of October 25, 2012. SOUTHEASTERN BANK FINANCIAL CORPORATION FORM 10-Q INDEX Page Part I Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Consolidated Statements of Income and Comprehensive Income for the Three and Nine Months ended September 30, 2012 and 2011 4 Consolidated Statements of Cash Flows for theNine Months ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 49 Item 3. Quantitative and Qualitative Disclosures about Market Risk 73 Item 4. Controls and Procedures 73 Part II Other Information Item 1. Legal Proceedings 74 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 75 Item 4. Mine Safety Disclosures 75 Item 5. Other Information 75 Item 6. Exhibits 75 Signature 76 * No information submitted under this caption 1 PART I FINANCIAL INFORMATION 2 SOUTHEASTERN BANK FINANCIAL CORPORATION Consolidated Balance Sheets (Dollars in thousands, except share data) September 30, December 31, Assets (Unaudited) Cash and due from banks $ $ Interest-bearing deposits in other banks Cash and cash equivalents Available-for-sale securities Loans held for sale Loans Less allowance for loan losses Loans, net Premises and equipment, net Accrued interest receivable Bank-owned life insurance Restricted equity securities Other real estate owned Prepaid FDIC assessment Deferred tax asset Other assets $ $ Liabilities and Stockholders’ Equity Deposits Noninterest-bearing $ $ Interest-bearing: NOW accounts Savings Money management accounts Time deposits over $100 Other time deposits Securities sold under repurchase agreements Advances from Federal Home Loan Bank Accrued interest payable and other liabilities Subordinated debentures Total liabilities Stockholders’ equity: Preferred stock, no par value; 10,000,000 sharesauthorized; 0 shares outstanding in 2012 and2011, respectively - - Common stock, $3.00 par value; 10,000,000 sharesauthorized; 6,680,225 and 6,677,667 shares issued in2012 and 2011, respectively; 6,674,225 and 6,677,667shares outstanding in 2012 and 2011, respectively Additional paid-in capital Retained earnings Treasury stock, at cost; 6,000 and 0 shares in2012 and 2011, respectively ) - Accumulated other comprehensive income, net Total stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 SOUTHEASTERN BANK FINANCIAL CORPORATION Consolidated Statements of Income and Comprehensive Income (Dollars in thousands, except share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Loans, including fees $ Investment securities Interest-bearing deposits in other banks 15 22 62 93 Total interest income Interest expense: Deposits Securities sold under repurchaseagreements 1 1 9 5 Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges and fees on deposits Gain on sales of loans Gain on sale of fixed assets, net 4 - 10 17 Investment securities gains (losses), net ) Other-than-temporary loss Total impairment loss - ) ) ) Less loss recognized in other comprehensive income - ) (4 ) ) Net impairment loss recognized in earnings - ) (9 ) ) Retail investment income Trust service fees Earnings from cash surrender value ofbank-owned life insurance Miscellaneous income Total noninterest income Noninterest expense: Salaries and other personnel expense Occupancy expenses Other real estate losses (gains), net ) Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Other comprehensive income: Unrealized gain (loss) on derivatives 30 ) ) ) Unrealized gain on securities available-for-sale Reclassification adjustment for realized (gain) losson securities, net of OTTI 37 ) ) ) Tax effect ) Total other comprehensive income Comprehensive income $ 4 SOUTHEASTERN BANK FINANCIAL CORPORATION Consolidated Statements of Income and Comprehensive Income (Dollars in thousands, except share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Basic net income per share $ Diluted net income per share Weighted average common shares outstanding Weighted average number of common and common equivalent shares outstanding See accompanying notes to consolidated financial statements. 5 SOUTHEASTERN BANK FINANCIAL CORPORATION Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Deferred income tax benefit ) ) Provision for loan losses Net investment securities gains ) ) Other-than-temporary impairment losses 9 Net amortization of premiums on investment securities Earnings from CSV of bank-owned life insurance ) ) Stock options compensation cost 33 95 Gain on disposal of premises and equipment ) ) Loss on the sale of other real estate Provision for other real estate valuation allowance Gain on sales of loans ) ) Real estate loans originated for sale ) ) Proceeds from sales of real estate loans (Increase) decrease in accrued interest receivable ) Decrease in other assets Increase in accrued interest payable and other liabilities Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of securities Proceeds from maturities and calls of available-for-sale securities Purchase of available-for-sale securities ) ) Purchase of restricted equity securities ) ) Proceeds from redemption of FHLB stock Net (increase) decrease in loans ) Purchase of bank-owned life insurance - ) Additions to premises and equipment ) ) Proceeds from sale of other real estate Proceeds from sale of premises and equipment 12 40 Net cash (used in) provided by investing activities ) 6 SOUTHEASTERN BANK FINANCIAL CORPORATION Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) Nine Months Ended September 30, Cash flows from financing activities: Net increase (decrease) in deposits ) Net decrease in securities sold under repurchase agreements ) ) Payments of Federal Home Loan Bank advances ) ) Advances from Federal Home Loan Bank - Payments on subordinated debentures ) - Purchase of treasury stock ) - Proceeds from Directors’ stock purchase plan 31 23 Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash paid during the period for: Interest $ $ Income taxes Supplemental information on noncash investing activities: Loans transferred to other real estate $ $ See accompanying notes to consolidated financial statements. 7 SOUTHEASTERN BANK FINANCIAL CORPORATION Notes to Consolidated Financial Statements (Dollar amounts are expressed in thousands unless otherwise noted) September 30, 2012 Note 1 – Summary of Significant Accounting Policies (a) Basis of Presentation The accompanying consolidated financial statements include the accounts of Southeastern Bank Financial Corporation (the “Company”), and its wholly-owned subsidiary, Georgia Bank & Trust Company of Augusta (“GB&T”).Significant intercompany transactions and accounts are eliminated in consolidation.Dollar amounts are rounded to thousands except share and per share data. The financial statements for the three and nine months ended September 30, 2012 and 2011 are unaudited and have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s annual report on Form 10-K for the year ended December 31, 2011. In the opinion of management, all adjustments necessary to present fairly the financial position and the results of operations and cash flows for the interim periods have been made.All such adjustments are of a normal recurring nature.The results of operations for the three and nine months ended September 30, 2012 are not necessarily indicative of the results of operations which the Company may achieve for the entire year. Some items in the prior period financial statements were reclassified to conform to the current presentation. (b) Loans and Allowance for Loan Losses Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are reported at the principal balance outstanding, net of deferred loan fees and costs, and an allowance for loan losses.Interest income is accrued on the unpaid principal balance.Loan origination fees, net of certain direct origination costs, are deferred and recognized in interest income using the level-yield method without anticipating prepayments. 8 Non-Accrual Loan Procedures: Interest income on loans of all segments and classes are generally discontinued at the time the loan is 90 days delinquent unless the loan is well-secured and in process of collection.Consumer loans are typically charged off no later than 120 days past due.Past due status is based on the contractual terms of the loan.In all cases, loans are placed on nonaccrual or charged-off at an earlier date if collection of principal or interest is considered doubtful.Nonaccrual loans and loans past due 90 days still on accrual include both smaller balance homogeneous loans that are collectively evaluated for impairment and individually classified impaired loans.A loan is moved to non-accrual status in accordance with the Company’s policy, typically after 90 days of non-payment as measured from the loan’s contractual due date. All interest, accrued but not received, for loans placed on nonaccrual is reversed against interest income.Interest received on such loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual. Subsequent payments of interest are recognized on the cash basis as income when full collection of principal is expected. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured and there is a period of at least 6 months of repayment performance (1 year for loans providing for quarterly or semi-annual payments) by the borrower in accordance with contractual terms. Concentration of Credit Risk: Most of the Company’s business activity is with customers located within the Augusta-Richmond County, GA-SC metropolitan statistical area.Therefore, the Company’s exposure to credit risk is significantly affected by changes in the economy in this area.The Company also has a significant concentration of loans with real estate developers. Certain Purchased Loans: The Company purchases individual loans; some of which have shown evidence of credit deterioration since origination. These purchased loans are recorded at the amount paid, such that there is no carryover of the seller’s allowance for loan losses.After acquisition, losses are recognized by an increase in the allowance for loan losses. Such purchased loans are accounted for individually based on common risk characteristics such as, credit score, loan type, and date of origination.The Company estimates the amount and timing of expected cash flows for each purchased loan, and the expected cash flows in excess of amount paid is recorded as interest income over the remaining life of the loan (accretable yield).The excess of the loan’s contractual principal and interest over expected cash flows is not recorded (nonaccretable difference). 9 Over the life of the loan, expected cash flows continue to be estimated.If the present value of expected cash flows is less than the carrying amount, a loss is recorded.If the present value of expected cash flows is greater than the carrying amount, it is recognized as part of future interest income. Allowance for Loan Losses: The allowance for loan losses (ALLL) is a valuation allowance for probable incurred credit losses.The allowance for loan losses is established through a provision for loan losses charged to expense.Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance.Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off.The allowance consists of specific and general components. The specific component relates to loans that are individually classified as impaired. Impaired Loans and Troubled Debt Restructurings: A loan is impaired when, based on current information and events, it is probable that the Company will be unable to collect all amounts due (both principal and interest) according to the contractual terms of the loan agreement.Loans for which the terms have been modified resulting in a concession, and for which the borrower is experiencing financial difficulties, are considered troubled debt restructurings and classified as impaired. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. All lending relationships over $500 are individually evaluated for impairment.If a loan is impaired, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral.Large groups of smaller balance homogeneous loans, such as consumer and residential real estate loans, are collectively evaluated for impairment, and accordingly, they are not separately identified for impairment disclosures.Troubled debt restructurings are separately identified for impairment disclosures and are measured at the present value of estimated future cash flows using the loan’s effective rate at inception.If a troubled debt restructuring is considered to be a collateral dependent loan, the loan is reported, net, at the fair value of the collateral.For troubled debt restructurings that subsequently default, the Company determines the amount of reserve in accordance with the accounting policy for the allowance for loan losses. 10 The following portfolio segments have been identified: ● Acquisition Development and Construction (“ADC”) – CSRA ● ADC – Other ● Commercial Real Estate – Non owner occupied ● Commercial Real Estate – Owner occupied ● 1-4 Family ● Consumer The following is a discussion of the risks characteristics of these portfolio segments. Acquisition, Development & Construction (ADC) – CSRA (Primary Market) – ADC lending carries all of the normal risks involved in lending including the changing nature of borrower and guarantor financial conditions and the knowledge that the sale of the completed lots and/or structures is likely the sole source of repayment as opposed to other forms of borrower cash flow. In addition, this type of lending carries several additional risk factors including: (1) timely project completion (contractor financial condition, commodity prices, weather delays, prospective tenant financial condition); (2) market factors (changing economic conditions, unemployment rates, end-user financing availability, interest rates); (3) competition (similar product availability, bank foreclosed properties); and (4) end-product price stability. ADC – Other – ADC lending in all other markets carries all of the ADC risks outlined for the CSRA plus the additional risk of lending outside of the Company’s traditional market area where our knowledge of these markets may not be as well developed. Commercial Real Estate – Non Owner Occupied – This lending category includes loans for multi-family, office, warehouse, retail, hotel/motel and other non-owner occupied properties. Loans in this category carry more risk than owner-occupied properties because the property’s cash flow is not derived from the owner of the property’s business, but from unrelated tenants. These outside tenants are each subject to their own set of business risks depending upon their own financial situation, competitors, industry segment and general economic conditions. Therefore, the cash flow from the property in the form of rent may not be as stable as a one-user, owner-occupied property. Commercial Real Estate – Owner Occupied – This portfolio segment includes loans to finance office buildings, retail establishments, warehouses, convenience stores, churches, schools, daycare facilities, restaurants, health care facilities, golf courses and other owner-occupied properties. Loans in this category generally carry less risk than non-owner occupied properties because the cash flow to service the property’s debt is derived from the owner of the property’s business as opposed to unrelated third-party tenants. The cash flows and property values for one-user, owner-occupied properties tend to be more stable because they are based upon the operation of the owner’s business as opposed to rent from a variety of smaller tenants (each of which carries its own set of business and market risks). 11 1-4 Family – This lending category includes loans secured by improved residential real estate. Loans in this category are affected by local real estate markets, local & national economic factors affecting borrowers’ employment prospects & income levels, and levels & movement of interest rates and the general availability of mortgage financing. Consumer – This portfolio segment includes loans secured by consumer goods (e.g. vehicles, recreational products, equipment, etc.), but also may be unsecured. Similar to the 1-4 family category, this segment of the loan portfolio depends on a variety of local & national economic factors affecting borrowers’ employment prospects, income levels and overall economic sentiment. The allowance is an amount that management believes will be adequate to absorb probable incurred losses on existing loans that become uncollectible, based on evaluations of the collectability of loans.The evaluations take into consideration such factors as changes in the nature and volume of the loan portfolio, historical loss rates, overall portfolio quality, review of specific problem loans, and current economic conditions and trends that may affect a borrower’s ability to pay. The allowance is evaluated on a regular basis utilizing estimated loss factors for specific types of loans.Such loss factors are periodically reviewed and adjusted as necessary based on actual losses. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions.In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses.Such agencies may advise the Company to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. The process of assessing the adequacy of the allowance is necessarily subjective.Further, and particularly in terms of economic downturns, it is reasonably possible that future credit losses may exceed historical loss levels and may also exceed management’s current estimates of probable incurred credit losses inherent within the loan portfolio.As such, there can be no assurance that future loan charge-offs will not exceed management’s current estimate of the allowance for loan losses. 12 ALLL Methodology: The Company’s approach to ALLL reserve calculation uses two distinct perspectives, the guidelines of using Financial Accounting Standards ASC 450 (Accounting for Contingencies) and ASC 310 (Accounting by Creditors for Impairment of a Loan, for individual loans). The process is generally as follows and methodology applies to all classes of loans within the portfolio segments: ● Loans are grouped according in categories of similar risk characteristics (Portfolio segments) ● For each loan category, a four year average rolling historical net loss rate is calculated, with the loss rate more heavily weighted to the most recent two years loss history.The historical loss ratios are adjusted for internal and external qualitative factors within each loan category.The qualitative factor adjustment may be further increased for loan classifications of watch rated and substandard within each category.Factors include: o levels and trends in delinquencies and impaired/classified/graded loans; o changes in the quality of the loan review system; o trends in volume and terms of loans; o effects of changes in risk selection and underwriting standards, and other changes in lending policies, procedures and practices; o experience, ability, and depth of lending management and other relevant staff; o national and local economic trends and conditions; o changes in the value of underlying collateral; o other external factors-competition, legal and regulatory requirements; o effects of changes in credit concentrations ● The resultant loss factor is applied to each respective loan pool to calculate the ALLL for each loan pool. ● The total of each loan pool is then added to the ALLL determined for individual loans evaluated for impairment in accordance with ASC 310. In 2011, certainchanges were made in the methodology for calculating the allowance for loan losses. In particular, due to declining balances and merger of the two subsidiary banks, the company elected to combine all non-CSRA ADC segments into one ADC-Other portfolio segment for determining historical loss factors and disclosure purposes. In conjunction with that change, the company determined that the aggregate historical loss factor for the ADC-Other segment was appropriate to use for the new segment. Previously, certain individual ADC segments had judgmentally determined loss factors due to the declining sizes of those portfolios. Because these segments were generally smaller at the time of combination, none of the changes resulted in material adjustments to the aggregate allowance for loan losses, or to the ADC-Other loan segment, nor did they have a material impact on prior years presented. Loans Held for Sale: Mortgage loans held for sale are generally sold with servicing rights released.The Company originates mortgages to be held for sale only for loans that have been individually pre-approved by the investor.Mortgage loans originated and intended for sale in the secondary market are carried at fair value, as determined by outstanding commitments from investors. 13 Gains and losses on sales of mortgage loans are based on the difference between the selling price and the carrying value of the related loan sold. The Company bears minimal interest rate risk on these loans and only holds the loans temporarily until documentation can be completed to finalize the sale to the investor. Commitments to fund mortgage loans (interest rate locks) to be sold into the secondary market and forward commitments for the future delivery of these mortgage loans are accounted for as free standing derivatives.Fair values of these mortgage derivatives are estimated based on changes in mortgage interest rates from the date the interest on the loan is locked.The Company enters into forward commitments for the future delivery of mortgage loans when interest rate locks are entered into, in order to hedge the change in interest rates resulting from its commitments to fund the loans.Changes in the fair values of these derivatives are included in net gains on sales of loans.Fair values of these derivatives were $120 and $24 as of September 30, 2012 and December 31, 2011, respectively. (c) Derivatives At the inception of a derivative contract, the Company designates the derivative as one of three types based on the Company’s intentions and belief as to likely effectiveness as a hedge. These three types are (1) a hedge of the fair value of a recognized asset or liability or of an unrecognized firm commitment (“fair value hedge”), (2) a hedge of a forecasted transaction or the variability of cash flows to be received or paid related to a recognized asset or liability (“cash flow hedge”), or (3) an instrument with no hedging designation (“stand-alone derivative”). For a fair value hedge, the gain or loss on the derivative, as well as the offsetting loss or gain on the hedged item, are recognized in current earnings as fair values change.For a cash flow hedge, the gain or loss on the derivative is reported in other comprehensive income and is reclassified into earnings in the same periods during which the hedged transaction affects earnings. For both types of hedges, changes in the fair value of derivatives that are not highly effective in hedging the changes in fair value or expected cash flows of the hedged item are recognized immediately in current earnings.Changes in the fair value of derivatives that do not qualify for hedge accounting are reported currently in earnings, as noninterest income. Net cash settlements on derivatives that qualify for hedge accounting are recorded in interest income or interest expense, based on the item being hedged. Net cash settlements on derivatives that do not qualify for hedge accounting are reported in noninterest income.Cash flows on hedges are classified in the cash flow statement the same as the cash flows of the items being hedged. 14 The Company formally documents the relationship between derivatives and hedged items, as well as the risk-management objective and the strategy for undertaking hedge transactions at the inception of the hedging relationship. This documentation includes linking fair value or cash flow hedges to specific assets and liabilities on the balance sheet or to specific firm commitments or forecasted transactions. The Company also formally assesses, both at the hedge’s inception and on an ongoing basis, whether the derivative instruments that are used are highly effective in offsetting changes in fair values or cash flows of the hedged items.The Company discontinues hedge accounting when it determines that the derivative is no longer effective in offsetting changes in the fair value or cash flows of the hedged item, the derivative is settled or terminates, a hedged forecasted transaction is no longer probable, a hedged firm commitment is no longer firm, or treatment of the derivative as a hedge is no longer appropriate or intended. When hedge accounting is discontinued, subsequent changes in fair value of the derivative are recorded as noninterest income. When a fair value hedge is discontinued, the hedged asset or liability is no longer adjusted for changes in fair value and the existing basis adjustment is amortized or accreted over the remaining life of the asset or liability.When a cash flow hedge is discontinued but the hedged cash flows or forecasted transactions are still expected to occur, gains or losses that were accumulated in other comprehensive income are amortized into earnings over the same periods which the hedged transactions will affect earnings. (d) Recent Accounting Pronouncements In April 2011, the FASB amended existing guidance to assist creditors in determining whether a modification of the terms of a receivable meets the definition of a troubled debt restructuring (“TDR”).The guidance does not change previous standards that a restructuring of debt constitutes a TDR “if the creditor for economic or legal reasons related to the debtor’s financial difficulties grants a concession to the debtor that it would not otherwise consider,” but provides clarification on determining whether a debtor is in financial difficulty and if a concession was granted.The guidance is effective for interim and annual periods beginning on or after June 15, 2011, and should be applied retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption.The adoption of this guidance did not have a material effect on the Company’s results of operations or financial position, but did require expansion of the Company’s disclosures. In May 2011, the FASB issued an amendment to achieve common fair value measurement and disclosure requirements between U.S. and International accounting principles.Overall, the guidance is consistent with existing U.S. accounting principles; however, there are some amendments that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.The amendments in this guidance are effective for interim and annual reporting periods beginning after December 15, 2011.The adoption of this guidance did not have a material effect on the Company’s results of operations or financial position, but did require expansion of the Company’s disclosures. 15 In June 2011, the FASB amended existing guidance relating to presentation of other comprehensive income in a convergence effort with international accounting standards. This guidance eliminates the option to present the components of comprehensive income as a part of the statement of changes in stockholders’ equity and requires a consecutive presentation of net income and other comprehensive income, and a reconciliation of the components of other comprehensive income. Similar to the requirements of existing guidance, entities are required to present on the face of the financial statements reclassification adjustments for items that are reclassified from OCI to net income in the statements where the components of net income and OCI are presented. The amendments in this guidance should be applied retrospectively and are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Early adoption is permitted and the amendments do not require any transition disclosures. The adoption of this guidance did not have an effect on the Company’s results of operations or financial position but did require expansion of the Company’s financial statement presentation. Note 2 – Investment Securities The following tables summarize the amortized cost and fair value of the available-for-sale investment securities portfolio at September 30, 2012 and December 31, 2011 and the corresponding amounts of unrealized gains and losses therein. September 30, 2012 Gross Gross Amortized unrealized unrealized Estimated cost gains losses fair value Available-for-sale (Dollars in thousands) Obligations of U.S. Government agencies $ ) Obligations of states and political subdivisions ) Mortgage backed securities U.S. GSE’s* MBS - residential — U.S. GSE’s CMO ) Other CMO 44 ) Corporate bonds ) $ ) * Government sponsored entities 16 December 31, 2011 Gross Gross Amortized unrealized unrealized Estimated cost gains losses fair value Available-for-sale (Dollars in thousands) Obligations of U.S. Government agencies $ ) Obligations of states and political subdivisions ) Mortgage backed securities U.S. GSE’s MBS - residential ) U.S. GSE’s CMO ) Other CMO 9 ) Corporate bonds ) $ ) At September 30, 2012, in addition to the U.S. Government agencies and government sponsored entities, there was one issuer who represented 10% or more of stockholders’ equity within the investment portfolio.The Company’s holdings of investment securities issued by SunTrust Banks totaled $15,773, or 11.89% of stockholders’ equity at September 30, 2012.At December 31, 2011, except for the U.S. Government agencies and government sponsored entities, there was no issuer who represented 10% or more of stockholders’ equity within the investment portfolio. Proceeds from sales of securities available-for-sale and the associated gains (losses), excluding gains (losses) on called securities, for the three and nine months ended September 30, 2012 and 2011 were as follows: Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) (Dollars in thousands) Proceeds $ Gross Gains Gross Losses ) - ) ) The amortized cost and fair value of the investment securities portfolio excluding equity securities are shown by expected maturity.Expected maturities may differ from contractual maturities if borrowers have the right to call or prepay obligations with or without call or prepayment penalties. 17 September 30, 2012 Amortized Estimated cost fair value (Dollars in thousands) Available-for-sale: One year or less $ After one year through five years After five years through ten years After ten years $ The following tables summarize the investment securities with unrealized losses at September 30, 2012 and December 31, 2011, aggregated by investment category and length of time the individual securities have been in a continuous unrealized loss position. September 30, 2012 Less than 12 months 12 months or longer Total Estimated Unrealized Estimated Unrealized Estimated Unrealized fair value loss fair value loss fair value loss Temporarily impaired (Dollars in thousands) Obligations of U.S. Government agencies $ 36 — 36 Obligations of states and political subdivisions — — Mortgage backed securities U.S. GSE’s MBS - residential — U.S. GSE’s CMO 36 Other CMO — — Corporate bonds $ 18 December 31, 2011 Less than 12 months 12 months or longer Total Estimated Unrealized Estimated Unrealized Estimated Unrealized fair value loss fair value loss fair value loss Temporarily impaired (Dollars in thousands) Obligations of U.S. Government agencies $ 20 Obligations of states and political subdivisions 83 3 86 Mortgage backed securities U.S. GSE’s MBS - residential 23 4 27 U.S. GSE’s CMO 35 Other CMO 10 Corporate bonds $ Other-than-temporarily impaired Mortgage backed securities Other CMO $ — — 17 17 $ Other-Than-Temporary Impairment – September 30, 2012 Management evaluates securities for other-than-temporary impairment (“OTTI”) at least on a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation.Investment securities classified as available-for-sale or held-to-maturity are generally evaluated for OTTI under the provisions of ASC 320-10, Investments – Debt and Equity Securities. In determining OTTI, management considers many factors, including: (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, (3) whether the market decline was affected by macroeconomic conditions, and (4) whether the entity has the intent to sell the debt security or more likely than not will be required to sell the debt security before its anticipated recovery.The assessment of whether an other-than-temporary decline exists involves a high degree of subjectivity and judgment and is based on the information available to management at a point in time. When OTTI occurs, the amount of the OTTI recognized in earnings depends on whether an entity intends to sell the security or it is more likely than not it will be required to sell the security before recovery of its amortized cost basis.If an entity intends to sell or it is more likely than not it will be required to sell the security before recovery of its amortized cost basis, the OTTI shall be recognized in earnings equal to the entire difference between the investment’s amortized cost basis and its fair value at the balance sheet date.If an entity does not intend to sell the security and it is not more likely than not that the entity will be required to sell the security before recovery of its amortized cost basis, the OTTI shall be separated into the amount representing the credit loss and the amount related to all other factors.The amount of the total OTTI related to the credit loss is determined based on the present value of cash flows expected to be collected and is recognized in earnings.The amount of the total OTTI related to other factors is recognized in other comprehensive income or loss, net of applicable taxes.The previous amortized cost basis less the OTTI recognized in earnings becomes the new amortized cost basis of the investment. 19 As of September 30, 2012, the Company’s security portfolio consisted of 386 securities, 56 of which were in an unrealized loss position.Of these securities with unrealized losses, 86.76% were related to the Company’s mortgage-backed and corporate securities as discussed below. Mortgage-backed Securities At September 30, 2012, $260,560 or approximately 99.25% of the Company’s mortgage-backed securities were issued by U.S. government-sponsored entities and agencies, primarily the Federal National Mortgage Association (“Fannie Mae”), the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and the Government National Mortgage Association (“Ginnie Mae”), institutions which the government has affirmed its commitment to support.Because the decline in fair value is attributable to changes in interest rates and illiquidity, and not credit quality, and because the Company does not have the intent to sell these mortgage-backed securities and it is likely that it will not be required to sell the securities before their anticipated recovery, the Company does not consider these securities to be other-than-temporarily impaired at September 30, 2012. The Company’s mortgage-backed securities portfolio also includes five non-agency collateralized mortgage obligations with a market value of $1,958, of which three had unrealized losses of approximately $154 at September 30, 2012.These non-agency securities were rated AAA at purchase. At September 30, 2012, four of these non-agency securities were rated below investment grade and a cash flow analysis was performed to evaluate OTTI.The assumptions used in the model include expected future default rates, loss severity and prepayments.The model also takes into account the structure of the security including credit support.Based on these assumptions, the model calculates and projects the timing and amount of interest and principal payments expected for the security.In addition, the model was used to “stress” each security, or make assumptions more severe than expected activity, to determine the degree to which assumptions could deteriorate before the security could no longer fully support repayment.Upon completion of the September 30, 2012 analysis, our model indicated that none of these securities were other-than-temporarily impaired.During the second quarter of 2012, one of these securities was considered to be other-than-temporarily impaired with an OTTI loss of $13, of which $9 was recognized in earnings.This security remaines classified as available-for-sale at September 30, 2012. At September 30, 2012, the fair values of these four collateralized mortgage obligations totaling $1,757 were measured using Level 3 inputs because the market for them has become illiquid, as indicated by few, if any, trades during the period.The discount rates used in the valuation model were based on a yield of 10% that the market would require for collateralized mortgage obligations with maturities and risk characteristics similar to the securities being measured. 20 Corporate Securities The Company holds thirty-five corporate securities totaling $83,995, of which thirteen had an unrealized loss of $878 at September 30, 2012. The Company’s unrealized losses on corporate securities relate primarily to its investment in single issuer corporate and corporate trust preferred securities.At September 30, 2012, five securities to two issuers were not rated.None of the issuers were in default, but in January of 2011 the Company was notified that one trust preferred security totaling $250 to one issuer not rated had elected to defer interest payments.The issuer is a bank holding company with operations in the Southeast.The Company considered several factors including the financial condition and near term prospects of the issuer and concluded that the decline in fair value was primarily attributable to temporary illiquidity and the financial crisis affecting these markets and not necessarily the expected cash flows of the individual security.The Company has considered the capital position of the subsidiary banks, the liquidity of the holding company, the existence and severity of publicly available regulatory agreements, and the fact that these deferrals are coming after the most severe impact of the national and regional recession.The prospect of capital formation in the current market, improving operating results of the industry overall have caused the Company to conclude that a return to normal subsidiary dividends and thus interest payments on the debt for this issuer is reasonably assured at this time.Because the Company does not have the intent to sell these securities and it is likely that it will not be required to sell the securities before their anticipated recovery, the Company does not consider these securities to be other-than-temporarily impaired at September 30, 2012. At September 30, 2012, the fair value of one corporate security totaling $107 was measured using Level 3 inputs because the market for it has become illiquid, as indicated by few, if any, trades during the period.The discount rate used in the valuation model was based on a yield of 10% that the market would require for corporate debt obligations with maturities and risk characteristics similar to the subordinated debenture being measured. 21 The table below presents a rollforward of the credit losses recognized in earnings for the nine month period ended September 30, 2012. Beginning balance, January 1, 2012 $ Amounts related to credit loss for which an other-than-temporary impairment was not previously recognized - Additions/Subtractions Amounts realized for securities sold during the period - Amounts related to securities for which the company intends to sell or that it will be more likely than not that the company will be required to sell prior to recovery of amortized cost basis - Reductions for increase in cash flows expected to be collected that are recognized over the remaining life of the security - Increases to the amount related to the credit loss for which other-than-temporary impairment was previously recognized 9 Ending balance, September 30, 2012 $ Total other-than-temporary impairment recognized in accumulated other comprehensive income was $4 for the nine month period ended September 30, 2012. Other-Than-Temporary Impairment – September 30, 2011 As of September 30, 2011, the Company’s security portfolio consisted of 358 securities, 45 of which were in an unrealized loss position.Of these securities with unrealized losses, 97.71% were related to the Company’s mortgage-backed and corporate securities as discussed below. Mortgage-backed Securities At September 30, 2011, $280,568 or approximately 99.26% of the Company’s mortgage-backed securities were issued by U.S. government-sponsored entities and agencies, primarily the Federal National Mortgage Association (“Fannie Mae”), the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and the Government National Mortgage Association (“Ginnie Mae”), institutions which the government has affirmed its commitment to support.Because the decline in fair value is attributable to changes in interest rates and illiquidity, and not credit quality, and because the Company does not have the intent to sell these mortgage-backed securities and it is likely that it will not be required to sell the securities before their anticipated recovery, the Company does not consider these securities to be other-than-temporarily impaired at September 30, 2011. The Company’s mortgage-backed securities portfolio also includes five non-agency collateralized mortgage obligations with a market value of $2,098 which had unrealized losses of approximately $195 at September 30, 2011.These non-agency securities were rated AAA at purchase. 22 At September 30, 2011, four of these non-agency securities were rated below investment grade and a cash flow analysis was performed.According to our model, none of these securities were considered other-than-temporarily impaired.The assumptions used in the model include expected future default rates, loss severity and prepayments.The model also takes into account the structure of the security including credit support.Based on these assumptions the model calculates and projects the timing and amount of interest and principal payments expected for the security.In addition the model was used to “stress” each security, or make assumptions more severe than expected activity, to determine the degree to which assumptions could deteriorate before the security could no longer fully support repayment.During the first quarter of 2011, one of the non-agency mortgage-backed securities was considered to be other-than-temporarily impaired with an OTTI loss of $127, of which $62 was recognized in earnings.An additional OTTI loss of $64, of which $40 was recognized in earnings, was taken on this security during the third quarter of 2011.This security remains classified as available-for-sale at September 30, 2011. At September 30, 2011, the fair values of three collateralized mortgage obligations totaling $1,722 were measured using Level 3 inputs because the market for them has become illiquid, as indicated by few, if any, trades during the period.The discount rates used in the valuation model were based on a yield of 10% that the market would require for collateralized mortgage obligations with maturities and risk characteristics similar to the securities being measured. Corporate Securities The Company holds twenty-two corporate securities totaling $43,855, of which fourteen had an unrealized loss of $1,165. The Company’s unrealized losses on corporate securities relate primarily to its investment in single issuer corporate and corporate trust preferred securities.At September 30, 2011, seven securities to three issuers were not rated.None of the issuers were in default but in January of 2011 the Company was notified that two trust preferred securities totaling $1,250 to two issuers not rated had elected to defer interest payments.The issuers are both bank holding companies with operations in the Southeast.One of the issuers of $1,000 of such securities announced a successful capital raise which was completed in the first quarter of 2011 and during the third quarter this issuer brought current all interest previously deferred.The Company considered several factors including the financial condition and near term prospects of the issuers and concluded that the decline in fair value was primarily attributable to temporary illiquidity and the financial crisis affecting these markets and not necessarily the expected cash flows of the individual securities.Although one issuer continues to indicate they will defer payments going forward, the Company has considered the capital position of the subsidiary banks, the liquidity of the holding company, the existence and severity of publicly available regulatory agreements, and the fact that these deferrals are coming after the most severe impact of the national and regional recession.The prospect of capital formation in the current market, improving operating results of the industry overall have caused the Company to conclude that a return to normal subsidiary dividends and thus interest payments on the debt for these issuers is reasonably assured at this time.Because the Company does not have the intent to sell these securities and it is likely that it will not be required to sell the securities before their anticipated recovery, the Company does not consider these securities to be other-than-temporarily impaired at September 30, 2011. 23 At September 30, 2011, the fair values of four corporate securities totaling $2,446 were measured using Level 3 inputs because the market for them has become illiquid, as indicated by few, if any, trades during the period.The discount rates used in the valuation model were based on a yield of 10% or current spreads to U.S. Treasury rates of long-term corporate debt obligations with maturities and risk characteristics similar to the subordinated debentures being measured.An additional adjustment to the discount rate for illiquidity in the market for subordinated debentures was not considered necessary based on the illiquidity premium already present in the spreads used to estimate the discount rate. The table below presents a roll forward of the credit losses recognized in earnings for the nine month period ended September 30, 2011. Beginning balance, January 1, 2011 $ Amounts related to credit loss for which an other-than-temporary impairment was not previously recognized - Additions/Subtractions Amounts realized for securities sold during the period - Amounts related to securities for which the company intends to sell or that it will be more likely than not that the company will be required to sell prior to recovery of amortized cost basis - Reductions for increase in cash flows expected to be collected that are recognized over the remaining life of the security - Increases to the amount related to the credit loss for which other-than-temporary impairment was previously recognized Ending balance, September 30, 2011 $ Total other-than-temporary impairment recognized in accumulated other comprehensive income was $89 for the nine month period ended September 30, 2011. 24 Note 3 – Loans The following table summarizes loans at September 30, 2012 and December 31, 2011. September 30, 2012 December 31, 2011 (Dollars in thousands) Commercial, financial, and agricultural $ Real estate: Commercial Residential Acquisition, developmentand construction Consumer installment $ Less allowance for loan losses Less deferred loan origination fees (costs) ) ) $ The following tables present the activity in the allowance for loan losses by portfolio segment as of and for the nine month periods ended September 30, 2012 and September 30, 2011. September 30, 2012 Commercial, Financial, and CRE - Owner CRE - Non Owner Residential ADC ADC Agricultural Occupied Occupied Real Estate CSRA Other Consumer Total (Dollars in thousands) Allowance for loan losses: Beginning balance $ Charge-offs ) Recoveries 43 19 79 41 28 Provision Ending balance $ September 30, 2011 Commercial, Financial, and CRE - Owner CRE - Non Owner Residential ADC ADC Agricultural Occupied Occupied Real Estate CSRA Other Consumer Total (Dollars in thousands) Allowance for loan losses: Beginning balance $ Charge-offs ) Recoveries 5 — 23 — 6 Provision 65 Ending balance $ 25 The following tables present the allowance for loan losses and the recorded investment in loans by portfolio segment and based on impairment method as of September 30, 2012 and December 31, 2011. September 30, 2012 Commercial, Financial, and CRE - Owner CRE - Non Owner Residential ADC ADC Agricultural Occupied Occupied Real Estate CSRA Other Consumer Total (Dollars in thousands) Allowance for loan losses: Ending balance attributable to loans: Individually evaluated for impairment $
